 

Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July     22,
2015 by and among MCBC Holdings, Inc., a Delaware corporation (the
“Corporation”), Wayzata Opportunities Fund II, L.P., a Delaware limited
partnership (“Wayzata Opportunities”),  Wayzata Opportunities Fund Offshore II,
L.P., a Cayman Islands limited partnership (“Wayzata Offshore”), Wayzata
Recovery Fund, LLC (“Wayzata Recovery”  and, together with Wayzata Opportunities
and Wayzata Offshore,  collectively referred to as “Wayzata”), and each other
Person identified on the Schedule of Investors attached hereto as of the date
hereof under the caption “Other Holders” (such other Persons, collectively, the
“Other Holders”).

 

Recitals

 

WHEREAS, the Corporation is contemplating an offer and sale of its shares of
common stock, par value $0.01 per share (the “Common Stock” and such shares, the
“Shares”), to the public in an underwritten initial public offering (the “IPO”);
and 

 

WHEREAS, in connection with the IPO and the transactions described above, the
Corporation has agreed to grant to the Holders (as defined below) certain rights
with respect to the registration of the Registrable Securities (as defined
below) on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.  Definitions.  For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1:

 

“Acquired Common” has the meaning set forth in Section 9.

 

“Additional Investor” has the meaning set forth in Section 9, and shall be
deemed to include each such Person’s Affiliates, immediate family members,
heirs, successors and assigns who may succeed to such Person as a Holder
hereunder.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Corporation and its
Subsidiaries shall not be deemed to be Affiliates of any Holder.  As used in
this definition, “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise).

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” has the meaning set forth in Section
2(a).

 

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

 

 

--------------------------------------------------------------------------------

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred), (ii) with respect
to any Person that is not a corporation, individual or governmental entity, any
and all partnership, membership, limited liability company or other equity
interests of such Person that confer on the holder thereof the right to receive
a share of the profits and losses of, or the distribution of assets of the
issuing Person, and (iii) any and all warrants, rights (including conversion and
exchange rights) and options to purchase any security described in the clause
(i) or (ii) above.

 

“Common Stock”  has the meaning set forth in the recitals.

 

“Corporation” has the meaning set forth in the preamble.

 

“Demand Registrations” has the meaning set forth in Section 2(a).

 

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force, together with all
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Follow-On Holdback Period” has the meaning set forth in Section 4(a)(ii).

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

 

“Holdback Extension” has the meaning set forth in Section 4(a)(iii).

 

“Holdback Period” has the meaning set forth in Section 4(a)(i).

 

“Holder” means Wayzata and the Other Holders who are the registered holder of
Registrable Securities.

 

“Indemnified Parties” has the meaning set forth in Section 7(a).

 

“IPO” has the meaning set forth in the recitals.

 

“Joinder” has the meaning set forth in Section 9.

 

“Other Holders” has the meaning set forth in the preamble, and shall be deemed
to include their respective Affiliates, immediate family members, heirs,
successors and assigns who may succeed to such Person as a Holder hereunder.

 

“Long-Form Registrations” has the meaning set forth in Section 2(a).

 

“Majority Holders” means Holders representing a majority of the Registrable
Securities then outstanding.





2

--------------------------------------------------------------------------------

 



“MNPI” means material non-public information within the meaning of Regulation FD
promulgated under the Exchange Act.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Piggyback Registrations” has the meaning set forth in Section 3(a).

 

“Public Offering” means any sale or distribution to the public of Capital Stock
of the Corporation pursuant to an offering registered under the Securities Act,
whether by the Corporation, by Holders and/or by any other holders of the
Corporation’s Capital Stock.

 

“Registrable Securities” means (i)  Common Stock, (ii) any common Capital Stock
of the Corporation or of any Subsidiary of the Corporation issued or issuable by
way of dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization, and (iii) any
other Shares owned by Persons that are the registered holders of securities
described in clauses (i) or (ii) above.  As to any particular Registrable
Securities owned by any Person, such securities shall cease to be Registrable
Securities on the date such securities have been (a) sold or distributed
pursuant to a Public Offering, (b) sold in compliance with Rule 144 following
the consummation of the IPO,  or (c) repurchased by the Corporation or a
Subsidiary of the Corporation.  For purposes of this Agreement, a Person shall
be deemed to be a Holder, and the Registrable Securities shall be deemed to be
in existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Securities hereunder; provided
a holder of Registrable Securities may only request that Registrable Securities
in the form of Capital Stock of the Corporation that is registered or to be
registered as a class under Section 12 of the Exchange Act be registered
pursuant to this Agreement.    Notwithstanding the foregoing, with the consent
of the Corporation and the Majority Holders, any Registrable Securities held by
any Person (other than Wayzata) that may be sold under Rule 144(b)(1)(i) without
limitation under any other of the requirements of Rule 144 shall not be deemed
to be Registrable Securities upon notice from the Corporation to such Person and
the Corporation shall, at such Person’s request, remove the legend provided for
in Section 12.

 

“Registration Expenses” has the meaning set forth in Section 6(a).

 

“Rule 144,” “Rule 158,” “Rule 405,” “Rule 415” and “Rule 462” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 4(a)(i).





3

--------------------------------------------------------------------------------

 



“Schedule of Investors” means the schedule attached to this Agreement entitled
“Schedule of Investors”, which shall reflect each Holder from time to time party
to this Agreement.

 

“Securities” has the meaning set forth in Section 4(a)(i).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shares” has the meaning set forth in the recitals.

 

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration” has the meaning set forth in Section 2(a).

 

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

 

“Short-Form Registrations” has the meaning set forth in Section 2(a).

 

“Subsidiary” means, with respect to the Corporation, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of Capital Stock of
such Person entitled (without regard to the occurrence of any contingency) to
vote in the election of directors is at the time owned or controlled, directly
or indirectly, by the Corporation, or (ii) if a limited liability company,
partnership, association or other business entity, either (x) a majority of the
Capital Stock of such Person entitled (without regard to the occurrence of any
contingency) to vote in the election of managers, general partners or other
oversight board vested with the authority to direct management of such Person is
at the time owned or controlled, directly or indirectly, by the Corporation or
(y) the Corporation or one of its Subsidiaries is the sole manager or general
partner of such Person.

 

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

 

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Suspension Period” has the meaning set forth in Section 2(f)(i).

 

“Underwritten Takedown” has the meaning set forth in Section 2(d)(ii).

 

“Violation” has the meaning set forth in Section 7(a).

 

“Wayzata” has the meaning set forth in the preamble.





4

--------------------------------------------------------------------------------

 



 “Wayzata Opportunities” has the meaning set forth in the preamble, and shall be
construed to include its Affiliates that may succeed to such Person as a Holder
hereunder.

 

 “Wayzata Offshore” has the meaning set forth in the preamble, and shall be
construed to include its Affiliates that may succeed to such Person as a Holder
hereunder.

 

“Wayzata Recovery” has the meaning set forth in the preamble, and shall be
construed to include its Affiliates that may succeed to such Person as a Holder
hereunder.

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

Section 2.   Demand Registrations.

 

(a)   Requests for Registration.  Subject to the terms and conditions of this
Agreement, the Majority Holders may request registration under the Securities
Act of all or any portion of their Registrable Securities on Form S-1 or any
similar long-form registration (“Long-Form Registrations”), and the Majority
Holders may request registration under the Securities Act of all or any portion
of their Registrable Securities on Form S-3 or any similar short-form
registration (“Short-Form Registrations”) if available.  All registrations
requested pursuant to this Section 2(a) are referred to herein as “Demand
Registrations.”    The Majority Holders making a Demand Registration may request
that the registration be made pursuant to Rule 415 under the Securities Act (a
“Shelf Registration”) and, if the Corporation is a WKSI at the time any request
for a Demand Registration is submitted to the Corporation, that such Shelf
Registration be an automatic shelf registration statement (as defined in Rule
405 under the Securities Act) (an “Automatic Shelf Registration Statement”). 
Except to the extent that Section 2(d) applies, within ten days after the filing
of the registration statement relating to the Demand Registration, the
Corporation shall give written notice of the Demand Registration to all other
Holders and, subject to the terms of Section 2(e), shall include in such Demand
Registration (and in all related registrations and qualifications under state
blue sky laws and in any related underwriting) all Registrable Securities with
respect to which the Corporation has received written requests for inclusion
therein within 15 days after the receipt of the Corporation’s notice; provided
that, with the consent of Holders representing at least a majority of the
Registrable Securities requesting such registration, the Corporation may provide
notice of the Demand Registration to all other Holders prior to the
non-confidential filing of the registration statement with respect to the Demand
Registration.  Each Holder agrees that (1) such notice constitutes MNPI and that
it will not engage in any transaction in any securities of the Corporation until
such notice and the information contained therein ceases to constitute MNPI and
(2) such Holder shall treat as confidential the receipt of the notice of Demand
Registration and shall not disclose or use the information contained in such
notice of Demand Registration without the prior written consent of the
Corporation until such time as the information contained therein is or becomes
available to the public generally, other than as a result of disclosure by the
Holder in breach of the terms of this Agreement.

 

(b)   Long-Form Registrations.  Holders shall be entitled to request an
unlimited number of Long-Form Registrations in which the Corporation shall pay
all Registration Expenses, regardless of whether any registration statement is
filed or any such Demand Registration is consummated.  All Long-Form
Registrations shall be underwritten registrations





5

--------------------------------------------------------------------------------

 



unless otherwise approved by Holders representing a majority of the Registrable
Securities requesting registration.

 

(c)   Short-Form Registrations.  In addition to the Long-Form Registrations
described in Section 2(b), Holders shall be entitled to request an unlimited
number of Short-Form Registrations in which the Corporation shall pay all
Registration Expenses, regardless of whether any registration statement is filed
or any such Demand Registration is consummated.  Demand Registrations shall be
Short-Form Registrations whenever the Corporation is permitted to use any
applicable short form and if the managing underwriters (if any) agree to the use
of a Short-Form Registration.  After the Corporation has become subject to the
reporting requirements of the Exchange Act, the Corporation shall use its
reasonable best efforts to make Short-Form Registrations available for the sale
of Registrable Securities.

 

(d)   Shelf Registrations. 

 

(i)   Subject to the availability of required financial information, as promptly
as practicable after the Corporation receives written notice of a request for a
Shelf Registration, the Corporation shall file with the Securities and Exchange
Commission a registration statement under the Securities Act for the Shelf
Registration (a “Shelf Registration Statement”).  The Corporation shall use its
reasonable best efforts to cause any Shelf Registration Statement to be declared
effective under the Securities Act as soon as practicable after the initial
filing of such Shelf Registration Statement, and once effective, the Corporation
shall cause such Shelf Registration Statement to remain continuously effective
for such time period as is specified in the request by the Holders, but for no
time period longer than the period ending on the earliest of (A) the third
anniversary of the initial effective date of such Shelf Registration Statement,
(B) the date on which all Registrable Securities covered by such Shelf
Registration Statement have been sold pursuant to the Shelf Registration, and
(C) the date as of which there are no longer any Registrable Securities covered
by such Shelf Registration Statement in existence.  Without limiting the
generality of the foregoing, the Corporation shall use its reasonable best
efforts to prepare a Shelf Registration Statement with respect to all of the
Registrable Securities owned by Wayzata and/or the Other Holders (or, with
respect to Wayzata or any Other Holder, such lower number of Registrable
Securities specified in writing by such Holder with respect to the Registrable
Securities owned by such Holder) to enable and to cause such Shelf Registration
Statement to be filed and maintained with the Securities and Exchange Commission
as soon as practicable after the later to occur of (i) the expiration of the
Holdback Period and (ii) the Corporation becoming eligible to file a  Shelf
Registration Statement for a Short-Form Registration;  provided that any of
Wayzata and any of the Other Holders may, in each case with respect to itself,
instruct the Corporation in writing not to include in such Shelf Registration
Statement the Registrable Securities owned by such Wayzata Fund or such Other
Holder.  In order for any of Wayzata or any Other Holder to be named as a
selling securityholder in such Shelf Registration Statement, the Company may
require such Holder to deliver all information about such Holder that is
required to be included in such Shelf Registration Statement in accordance with
applicable law, including Item 507 of Regulation S-K promulgated under the
Securities Act, as amended from time to time, or any similar successor rule
thereto. Notwithstanding anything to the contrary in Section 2(d)(ii), any
Holder that is





6

--------------------------------------------------------------------------------

 



named as a selling securityholder in such Shelf Registration Statement may make
a secondary resale under such Shelf Registration Statement without the consent
of the Holders representing a majority of the Registrable Securities or any
other Holder if such resale does not require a supplement to the Shelf
Registration Statement.

 

(ii)   In the event that a Shelf Registration Statement is effective, Holders
representing a majority of the Registrable Securities covered by such Shelf
Registration Statement shall have the right at any time or from time to time to
elect to sell pursuant to an offering (including an underwritten offering (an
“Underwritten Takedown”)) Registrable Securities available for sale pursuant to
such registration statement (“Shelf Registrable Securities”), so long as the
Shelf Registration Statement remains in effect, and the Corporation shall pay
all Registration Expenses in connection therewith.  Holders representing a
majority of the Registrable Securities covered by such Shelf Registration
Statement shall make such election by delivering to the Corporation a written
request (a “Shelf Offering Request”) for such offering specifying the number of
Shelf Registrable Securities that such Holders desire to sell pursuant to such
offering (the “Shelf Offering”).  As promptly as practicable, but no later than
two Business Days after receipt of a Shelf Offering Request, the Corporation
shall give written notice (the “Shelf Offering Notice”) of such Shelf Offering
Request to all other holders of Shelf Registrable Securities.  The Corporation,
subject to Sections 2(e) and 8 hereof, shall include in such Shelf Offering the
Shelf Registrable Securities of any other Holder that shall have made a written
request to the Corporation for inclusion in such Shelf Offering (which request
shall specify the maximum number of Shelf Registrable Securities intended to be
sold by such Holder) within seven days after the receipt of the Shelf Offering
Notice.  The Corporation shall, as expeditiously as possible (and in any event
within 20 days after the receipt of a Shelf Offering Request, unless a longer
period is agreed to by the Holders representing a majority of the Registrable
Securities that made the Shelf Offering Request), use its reasonable best
efforts to facilitate such Shelf Offering.  Each Holder agrees that (1) such
notice constitutes MNPI and that it will not engage in any transaction in any
securities of the Corporation until such notice and the information contained
therein ceases to constitute MNPI and (2) such Holder shall treat as
confidential the receipt of the Shelf Offering Notice and shall not disclose or
use the information contained in such Shelf Offering Notice without the prior
written consent of the Corporation until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by the Holder in breach of the terms of this Agreement.

 

(iii)   Notwithstanding the foregoing, if the Majority Holders wish to engage in
an underwritten block trade off of a Shelf Registration Statement (either
through filing an Automatic Shelf Registration Statement or through a take-down
from an existing Shelf Registration Statement), then notwithstanding the
foregoing time periods, such Holders only need to notify the Corporation of the
block trade Shelf Offering two Business Days prior to the day such offering is
to commence (unless a longer period is agreed to by Holders representing a
majority of the Registrable Securities wishing to engage in the underwritten
block trade) and the Corporation shall promptly notify other Holders and such
other Holders must elect whether or not to participate by the next Business Day
(i.e., one Business Day prior to the day such offering is to commence) (unless a
longer period





7

--------------------------------------------------------------------------------

 



is agreed to by Holders representing a majority of the Registrable Securities
wishing to engage in the underwritten block trade) and the Corporation shall as
expeditiously as possible use its reasonable best efforts to facilitate such
offering (which may close as early as three Business Days after the date it
commences); provided that Holders representing a majority of the Registrable
Securities wishing to engage in the underwritten block trade shall use
commercially reasonable efforts to work with the Corporation and the
underwriters prior to making such request in order to facilitate preparation of
the registration statement, prospectus and other offering documentation related
to the underwritten block trade.

 

(iv)   The Corporation shall, at the request of Holders representing a majority
of the Registrable Securities covered by a Shelf Registration Statement, file
any prospectus supplement or, if the applicable Shelf Registration Statement is
an Automatic Shelf Registration Statement, any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by such Holders to effect such Shelf
Offering.

 

(e)   Priority on Demand Registrations and Shelf Offerings.  The Corporation
shall not include in any Demand Registration or Shelf Offering any securities
that are not Registrable Securities without the prior written consent of Holders
representing a majority of the Registrable Securities included in such
registration or offering.  If a Demand Registration or a Shelf Offering is an
underwritten offering and the managing underwriters advise the Corporation in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, that
can be sold therein without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the
Corporation shall include in such registration or offering, as applicable, prior
to the inclusion of any securities which are not Registrable Securities the
number of Registrable Securities requested by Holders to be included that, in
the opinion of such underwriters, can be sold, without any such adverse effect,
pro rata among the respective Holders thereof on the basis of the amount of
Registrable Securities owned by each such Holder.    Alternatively, if the
number of Registrable Securities which can be included on a Shelf Registration
Statement is otherwise limited by Instruction I.B.6 to Form S-3 (or any
successor provision thereto), the Corporation shall include in such registration
or offering prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which
can be included on such Shelf Registration Statement in accordance with the
requirements of Form S-3, pro rata among the respective Holders thereof on the
basis of the amount of Registrable Securities owned by each such Holder.

 

(f)   Restrictions on Demand Registration and Shelf Offerings.

 

(i)   The Corporation shall not be obligated to effect any Demand Registration
within 90 days after the effective date of a previous Demand Registration or a
previous registration in which Registrable Securities were included pursuant to
Section 3 and in which there was no reduction in the number of Registrable
Securities requested to be included.  The Corporation may, with the consent of
Holders representing a majority of the Registrable Securities, postpone, for up
to 60 days from the date of the request, the filing or the effectiveness of a
registration statement for a Demand Registration or





8

--------------------------------------------------------------------------------

 



suspend the use of a prospectus that is part of a Shelf Registration Statement
for up to 60 days from the date of the Suspension Notice (as defined below) and
therefore suspend sales of the Shelf Registrable Securities (such period, the
“Suspension Period”) by providing written notice to the Holders if (A) the
Corporation’s board of directors determines in its reasonable good faith
judgment that the offer or sale of Registrable Securities would reasonably be
expected to have a material adverse effect on any proposal or plan by the
Corporation or any Subsidiary to engage in any material acquisition of assets or
stock (other than in the ordinary course of business) or any material merger,
consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Corporation or any Subsidiary, (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of MNPI not otherwise required to be
disclosed under applicable law, and (C) either (x) the Corporation has a bona
fide business purpose for preserving the confidentiality of such transaction or
(y) disclosure of such MNPI would have a material adverse effect on the
Corporation or the Corporation’s ability to consummate such transaction;
provided that in such event, the Holders shall be entitled to withdraw such
request for a Demand Registration or underwritten Shelf Offering and the
Corporation shall pay all Registration Expenses in connection with such Demand
Registration or Shelf Offering.  The Corporation may delay a Demand Registration
hereunder only once in any twelve-month period, except with the consent of
Majority Holders.  The Corporation also may extend the Suspension Period for an
additional consecutive 60 days with the consent of the Majority Holders, which
consent shall not be unreasonably withheld. 

 

(ii)   In the case of an event that causes the Corporation to suspend the use of
a Shelf Registration Statement as set forth in paragraph (f)(i) above or
pursuant to applicable subsections of Section 5(a)(vi) (a “Suspension Event”),
the Corporation shall give a notice to the Holders of Registrable Securities
registered pursuant to such Shelf Registration Statement (a “Suspension Notice”)
to suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing.  If the basis
of such suspension is nondisclosure of MNPI, the Corporation shall not be
required to disclose the subject matter of such MNPI to Holders.  A Holder shall
not effect any sales of the Registrable Securities pursuant to such Shelf
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Corporation and prior to receipt of an End of
Suspension Notice (as defined below).  Each Holder agrees that (1) such notice
constitutes MNPI and that it will not engage in any transaction in any
securities of the Corporation until such notice and the information contained
therein ceases to constitute MNPI and (2) such Holder shall treat as
confidential the receipt of the Suspension Notice and shall not disclose or use
the information contained in such Suspension Notice without the prior written
consent of the Corporation until such time as the information contained therein
is or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement.  Holders may
recommence effecting sales of the Registrable Securities pursuant to the Shelf
Registration Statement (or such filings) following further written notice to
such effect (an “End of Suspension Notice”) from the Corporation, which End of
Suspension Notice shall be given by the Corporation to the Holders and their
counsel, if any, promptly following the conclusion of any Suspension Event.





9

--------------------------------------------------------------------------------

 



(iii)   Notwithstanding any provision herein to the contrary, if the Corporation
gives a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 2(f), the Corporation agrees that it shall (A) extend
the period of time during which such Shelf Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice,
and (B) provide copies of any supplemented or amended prospectus necessary to
resume sales, with respect to each Suspension Event; provided that such period
of time shall not be extended beyond the date that there are no longer
Registrable Securities covered by such Shelf Registration Statement.

 

(g)   Selection of Underwriters.  Holders representing a majority of the
Registrable Securities included in any Demand Registration shall have the right
to select the investment banker(s) and manager(s) to administer the offering
(including assignment of titles), subject to the Corporation’s approval not be
unreasonably withheld, conditioned or delayed.  If any Shelf Offering is an
Underwritten Offering, the Holders representing a majority of the Registrable
Securities participating in such Underwritten Offering shall have the right to
select the investment banker(s) and manager(s) to administer the offering
relating to such Shelf Offering (including assignment of titles), subject to the
Corporation’s approval not be unreasonably withheld, conditioned or delayed.

 

(h)   Other Registration Rights.  The Corporation represents and warrants that
it is not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Corporation.  Except as provided in this Agreement, the Corporation shall not
grant to any Persons the right to request the Corporation or any Subsidiary to
register any Capital Stock of the Corporation or of any Subsidiary, or any
securities convertible or exchangeable into or exercisable for such securities,
without the prior written consent of the Majority Holders.

 

Section 3.   Piggyback Registrations.

 

(a)   Right to Piggyback.  Following the IPO, whenever the Corporation proposes
to register any of its securities under the Securities Act (other than (i)
pursuant to a Demand Registration, (ii) in connection with registrations on Form
S-4 or S-8 promulgated by the Securities and Exchange Commission or any
successor or similar forms or (iii) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of Registrable Securities) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Corporation shall give prompt
written notice (in any event within three Business Days after its receipt of
notice of any exercise of demand registration rights other than under this
Agreement) to all Holders of its intention to effect such Piggyback Registration
and, subject to the terms of Section 3(c) and Section 3(d), shall include in
such Piggyback Registration (and in all related registrations or qualifications
under blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Corporation has received written requests for
inclusion therein within 20 days after delivery of the Corporation’s notice.





10

--------------------------------------------------------------------------------

 



(b)   Piggyback Expenses.  The Registration Expenses of the Holders shall be
paid by the Corporation in all Piggyback Registrations, whether or not any such
registration became effective.

 

(c)   Priority on Primary Registrations.  If a Piggyback Registration is an
underwritten primary registration on behalf of the Corporation, and the managing
underwriters advise the Corporation in writing that in their opinion the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Corporation shall include in such registration (i) first, the
securities the Corporation proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the Holders on the basis of the number of Registrable Securities owned by each
such Holder, and (iii) third, other securities requested to be included in such
registration which, in the opinion of the underwriters, can be sold without any
such adverse effect.

 

(d)   Priority on Secondary Registrations.  If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Corporation’s
securities (other than the Holders), and the managing underwriters advise the
Corporation in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing or method of distribution of the offering, the Corporation shall include
in such registration (i) first, the securities requested to be included therein
by the initial holders requesting such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, (ii) second, the
Registrable Securities of Holders requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect, pro rata among the such Holders on the basis of the number of
Registrable Securities owned by each such Holder and (iii) third, other
securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect.

 

(e)   Selection of Underwriters.  If any Piggyback Registration is an
underwritten offering, the selection of investment banker(s) and manager(s) for
the offering shall be at the election of the Corporation (in the case of a
primary registration) or at the election of the holders of other Corporation
securities requesting such registration (in the case of a secondary
registration); provided that Holders representing a majority of the Registrable
Securities included in such Piggyback Registration may request that one or more
investment banker(s) or manager(s) be included in such offering (such request
not to be binding on the Corporation or such other initiating holders of
Corporation securities).

 

(f)   Right to Terminate Registration.  The Corporation shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any Holder has elected to include securities in such
registration.  The Registration Expenses of such withdrawn registration shall be
borne by the Corporation in accordance with Section 6.

 

Section 4.   Holdback Agreements.





11

--------------------------------------------------------------------------------

 



(a)   Holders of Registrable Securities.  If requested by the Corporation, each
Holder participating in an underwritten Public Offering shall enter into
customary lock-up agreements with the managing underwriter(s) of such Public
Offering.  In the absence of any such lock-up agreement, each Holder agrees as
follows:

 

(i)   in connection with the IPO, such Holder shall not (A) offer, sell, pledge,
contract to sell or grant any option to purchase, or otherwise transfer or
dispose of (including sales pursuant to Rule 144), directly or indirectly, any
shares of Capital Stock of the Corporation (including Capital Stock of the
Corporation that may be deemed to be owned beneficially by such Holder in
accordance with the rules and regulations of the Securities and Exchange
Commission) (collectively, “Securities”), (B) enter into a transaction which
would have the same effect as described in clause (A) above, (C) enter into any
swap, hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences of ownership of any Securities, whether such transaction
is to be settled by delivery of such Securities, in cash or otherwise (each of
(A), (B) and (C) above, a “Sale Transaction”), or (D) publicly disclose the
intention to enter into any Sale Transaction, commencing on the earlier of the
date on which the Corporation gives notice to the Holders that a preliminary
prospectus has been circulated for the IPO or the “pricing” of such offering and
continuing to the date that is 180 days following the date of the final
prospectus for the IPO (the “Holdback Period”), unless the underwriters managing
the IPO otherwise agree in writing; provided, however, that if the Holdback
Period is shortened or terminated early for any Holder that together with its
Affiliates holds two percent (2%) or more of the outstanding Registrable
Securities, the Holdback period for each other Holder also shall be shortened or
terminated to the same extent;

 

(ii)   in connection with all underwritten Public Offerings (including the IPO),
such Holder shall not effect any Sale Transaction commencing on the earlier of
the date on which the Corporation gives notice to the Holders of the circulation
of a preliminary or final prospectus for such Public Offering or the “pricing”
of such offering and continuing to the date that is 90 days following the date
of the final prospectus for such Public Offering (a “Follow-On Holdback
Period”), unless, if an underwritten Public Offering, the underwriters managing
the Public Offering otherwise agree in writing;

 

(iii)   in the event that (A) the Corporation issues an earnings release or
discloses other material information or a material event relating to the
Corporation and its Subsidiaries occurs during the last 17 days of the Holdback
Period or any Follow-On Holdback Period (as applicable) or (B) prior to the
expiration of the Holdback Period or any Follow-On Holdback Period (as
applicable), the Corporation announces that it will release earnings results
during the 16‑day period beginning upon the expiration of such period, then to
the extent necessary for a managing or co-managing underwriter of a registered
offering hereunder to comply with FINRA Rule 2711(f)(4), if agreed to by the
Holders representing a majority of the Registrable Securities included in such
Underwritten Offering, the Holdback Period or the Follow-On Holdback Period (as
applicable) shall be extended until 18 days after the earnings release or
disclosure of other material information or the occurrence of the material
event, as the case may be (a “Holdback Extension”); and





12

--------------------------------------------------------------------------------

 



(iv)   The foregoing clauses (i) through (iii) shall not apply to (A) the sale
of Capital Stock pursuant to the terms of the underwriting agreement entered
into in connection with such underwritten Public Offering, or (B) transactions
relating to shares of Capital Stock or other securities acquired in open market
transactions after the completion of the Public Offering, provided that no
filing under Section 16(a) of the Exchange Act shall be required or shall be
voluntarily made in connection with transfers or dispositions of such shares of
Capital Stock or other securities acquired in such open market transactions
(other than a filing on Form 5 made after the expiration of the Holdback
Period), or (C) transfers of Capital Stock or any security convertible into
Capital Stock to the spouse, domestic partner, parent, sibling, child or
grandchild (each an “immediate family member”) of such holder or to a trust
formed for the benefit of such holder or of an immediate family member of the
undersigned, or (D) transfers of Capital Stock or any security convertible into
Capital Stock as a bona fide gift, or (E) distributions of shares of Capital
Stock or any security convertible into Capital Stock to limited partners,
members, stockholders or affiliates of the undersigned or to any investment fund
or other entity controlled or managed by, or under common control or management
with, such holder, or (F) as a distribution by a trust to its beneficiaries,
provided that in the case of any transfer or distribution pursuant to clause
(C), (D), (E) or (F), (1) each donee or distributee shall sign and deliver a
lock-up agreement substantially in the form of the lock-up agreement entered
into by such holder and (2) no such transfer or distribution in (C), (D), (E) or
(F) shall be permitted if it shall require a filing under Section 16(a) or
Section 13(d) of the Exchange Act, reporting a reduction in beneficial ownership
of shares of Capital Stock, and no such filing under Section 16(a) or Section
13(d) of the Exchange Act shall be voluntarily made during the Holdback Period,
or (G) the receipt by the undersigned from the Corporation of Capital Stock upon
a vesting event of Capital Stock or rights to acquire Capital stock pursuant to
the Corporation’s equity incentive plans or the exercise by such holder of
options to purchase Capital Stock issued pursuant to the Corporation’s equity
incentive plans (including, in each case, by way of net exercise, but for the
avoidance of doubt, excluding all manners of exercise that would involve a sale
of any securities relating to such options, whether to cover the applicable
aggregate exercise price, withholding tax obligations or otherwise), provided
that (1) any securities received upon such vesting event or exercise will also
be subject to the terms of such holder’s lock-up agreement and (2) no such
vesting event or exercise shall be permitted if it shall require a filing under
Section 16(a) or Section 13(d) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Capital Stock, and no such filing under
Section 16(a) or Section 13(d) of the Exchange Act shall be voluntarily made
during the Holdback Period in connection with such vesting event or exercise, or
(H) transfers of Capital Stock or any securities convertible into or exercisable
or exchangeable for Capital Stock to the Corporation, pursuant to agreements
under which the Corporation has the option to repurchase such shares or
securities or a right of first refusal with respect to transfers of such shares
or securities, provided that unless such transfers are pursuant to the
Corporation’s option to repurchase in the event such holder is terminated or
resigns as an employee of the Corporation, no transfer shall be permitted if it
shall require a filing under Section 16(a) or Section 13(d) of the Exchange Act,
reporting a reduction in beneficial ownership of shares of Capital Stock, and no
such filing under Section 16(a) or Section 13(d) of the Exchange Act shall be
voluntarily made





13

--------------------------------------------------------------------------------

 



during the Holdback Period in connection with such transfer (other than a filing
on Form 5 pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
shares of Capital Stock, provided that (1) such plan does not provide for the
transfer of Capital Stock during the Holdback Period and (2) to the extent a
public announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by or on behalf of such holder or the Corporation regarding the
establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Capital Stock may be made under such
plan during the Holdback Period.

 

The Corporation may impose stop-transfer instructions with respect to the shares
of Capital Stock (or other securities) subject to the restrictions set forth in
this Section 4(a) until the end of such period, including any Holdback
Extension.

 

(b)   The Corporation.   The Corporation (i) shall not file any registration
statement for a Public Offering or cause any such registration statement to
become effective, or effect any public sale or distribution of its equity
securities, or any securities, options or rights convertible into or
exchangeable or exercisable for such securities during any Holdback Period or
Follow-On Holdback Period (as extended during any Holdback Extension), and (ii)
shall use its reasonable best efforts to cause (A) each holder of at least one
percent (1%) (on a fully-diluted basis) of its Common Stock, or any securities
convertible into or exchangeable or exercisable for Common Stock, purchased from
the Corporation or the Company, as applicable, at any time after the date of
this Agreement (other than in a Public Offering) and (B) each of its directors
and executive officers to agree not to effect any Sale Transaction during any
Holdback Period or Follow-On Holdback Period (as extended during any Holdback
Extension), except as part of such underwritten registration, if otherwise
permitted, unless the underwriters managing the Public Offering otherwise agree
in writing.

 

(c)   Exceptions.  The foregoing holdback agreements in Section 4(a) and (b)
shall not apply to a registration in connection with an employee benefit plan or
in connection with any registration on form S-4 or similar form in connection
with any type of acquisition transaction or exchange offer.

 

Section 5.   Registration Procedures.

 

(a)   Whenever the Holders have requested that any Registrable Securities be
registered pursuant to this Agreement or have initiated a Shelf Offering, the
Corporation shall use its reasonable best efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Corporation shall as
expeditiously as possible:

 

(i)   in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Corporation shall
furnish to the counsel selected by the Holders representing a  





14

--------------------------------------------------------------------------------

 



majority of the Registrable Securities covered by such registration statement
copies of all such documents proposed to be filed, which documents shall be
subject to the review and comment of such counsel);

 

(ii)   notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Corporation or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (C) the effectiveness of each
registration statement filed hereunder;

 

(iii)   prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but in any event not before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

 

(iv)   furnish to each seller of Registrable Securities thereunder such number
of copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

(v)   use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Corporation shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (B) consent to general service of
process in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

 

(vi)   notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any





15

--------------------------------------------------------------------------------

 



registration or qualification has become effective under a state securities or
blue sky law or any exemption thereunder has been obtained, (B) promptly after
receipt thereof, of any request by the Securities and Exchange Commission for
the amendment or supplementing of such registration statement or prospectus or
for additional information and (C) at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading, and, subject to Section
2(f), at the request of any such seller, the Corporation shall prepare a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading;

 

(vii)   use reasonable best efforts to cause all such Registrable Securities to
be listed on each securities exchange on which similar securities issued by the
Corporation are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA;

 

(viii)   use reasonable best efforts to provide a transfer agent and registrar
for all such Registrable Securities not later than the effective date of such
registration statement;

 

(ix)   enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the Holders
representing a majority of the Registrable Securities being sold or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a stock split, combination of shares, recapitalization or
reorganization);

 

(x)   make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Corporation as shall be necessary to
enable them to exercise their due diligence responsibility, and cause the
Corporation’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;

 

(xi)   take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;





16

--------------------------------------------------------------------------------

 



(xii)   otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Corporation’s first full calendar quarter after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158;

 

(xiii)   to the extent that a Holder, in its sole and exclusive judgment, might
be deemed to be an underwriter of any Registrable Securities or a controlling
person of the Corporation,  permit such Holder to participate in the preparation
of such registration or comparable statement and allow such Holder to provide
language for insertion therein, in form and substance satisfactory to the
Corporation, which in the reasonable judgment of such Holder and its counsel
should be included;

 

(xiv)   in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;

 

(xv)   use its reasonable best efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of such Registrable Securities;

 

(xvi)   cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such Holders may
request;

 

(xvii)   cooperate with each Holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

(xviii)   use its reasonable best efforts to make available the executive
officers of the Corporation to participate with the Holders of Registrable
Securities covered by the registration statement and any underwriters in any
“road shows” or other selling efforts that may be reasonably requested by the
Holders in connection with the methods of distribution for the Registrable
Securities;

 

(xix)   in the case of any underwritten Public Offering, use its reasonable best
efforts to obtain one or more cold comfort letters from the Corporation’s
independent public accountants in customary form and covering such matters of
the type customarily





17

--------------------------------------------------------------------------------

 



covered by cold comfort letters as the Holders representing a majority of the
Registrable Securities being sold reasonably request;

 

(xx)   in the case of any underwritten Public Offering, use its reasonable best
efforts to provide a legal opinion of the Corporation’s outside counsel, dated
the effective date of such registration statement and the date of the closing
under the underwriting agreement, the registration statement, each amendment and
supplement thereto, the prospectus included therein (including the preliminary
prospectus) and such other documents relating thereto in customary form and
covering such matters of the type customarily covered by legal opinions of such
nature, which opinion shall be addressed to the underwriters and the Holders of
such Registrable Securities being sold;

 

(xxi)   if the Corporation files an Automatic Shelf Registration Statement
covering any Registrable Securities, use its reasonable best efforts to remain a
WKSI (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

 

(xxii)   if the Corporation does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

 

(xxiii)   if the Automatic Shelf Registration Statement has been outstanding for
at least three (3) years, at the end of the third year, file a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Corporation is required to re-evaluate its WKSI status the
Corporation determines that it is not a WKSI, use its reasonable best efforts to
refile the Shelf Registration Statement on Form S-3 and, if such form is not
available, Form S-1 and keep such registration statement effective during the
period during which such registration statement is required to be kept
effective.

 

(b)   Any officer of the Corporation who is a Holder agrees that if and for so
long as he or she is employed by the Corporation or any Subsidiary thereof, he
or she shall participate fully in the sale process in a manner customary and
reasonable for persons in like positions and consistent with his or her other
duties with the Corporation and in accordance with applicable law, including the
preparation of the registration statement and the preparation and presentation
of any road shows.

 

(c)   The Corporation may require each Holder requesting, or electing to
participate in, any registration to furnish the Corporation such information
regarding such Holder and the distribution of such Registrable Securities as the
Corporation may from time to time reasonably request in writing.

 

(d)   If Wayzata or any of their respective Affiliates seek to effectuate an
in-kind distribution of all or part of their respective Registrable Securities
to their respective direct or indirect equityholders, the Corporation shall,
subject to any applicable lock-ups, work with the foregoing persons to
facilitate such in-kind distribution in the manner reasonably requested.





18

--------------------------------------------------------------------------------

 



Section 6.   Registration Expenses.

 

(a)   The Corporation’s Obligation.  All expenses incident to the Corporation’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Corporation and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Corporation) (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Corporation shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Corporation are then listed.  Each Person
that sells securities pursuant to a Demand Registration or Piggyback
Registration hereunder shall bear and pay all underwriting discounts and
commissions applicable to the securities sold for such Person’s account.

 

(b)   Counsel Fees and Disbursements.  In connection with each Demand
Registration, each Piggyback Registration and each Shelf Offering that is an
underwritten Public Offering, the Corporation shall reimburse the Holders of
Registrable Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the Holders representing a majority of
the Registrable Securities included in such registration or participating in
such Shelf Offering and disbursements of each additional counsel retained by any
Holder for the purpose of rendering a legal opinion on behalf of such Holder in
connection with any underwritten Demand Registration, Piggyback Registration or
Shelf Offering.

 

Section 7.   Indemnification and Contribution.

 

(a)   By the Corporation.  The Corporation shall indemnify and hold harmless, to
the extent permitted by law, each Holder, such Holder’s officers, directors,
managers, employees, agents and representatives, and each Person who controls
such Holder (within the meaning of the Securities Act) (the “Indemnified
Parties”) against all losses, claims, actions, damages, liabilities and expenses
(including with respect to actions or proceedings, whether commenced or
threatened, and including reasonable attorney fees and expenses) caused by,
resulting from, arising out of, based upon or related to any of the following
statements, omissions or violations (each a “Violation”) by the Corporation: (i)
any untrue or alleged untrue statement of material fact contained in (A) any
registration statement, prospectus, preliminary prospectus or Free-Writing
Prospectus, or any amendment thereof or supplement thereto or (B) any
application or other document or communication (in this Section 7, collectively
called an “application”) executed by or on behalf of the Corporation or based
upon written information furnished by or on behalf of the Corporation filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Corporation of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder





19

--------------------------------------------------------------------------------

 



applicable to the Corporation and relating to action or inaction required of the
Corporation in connection with any such registration, qualification or
compliance.  In addition, the Corporation will reimburse such Indemnified Party
for any legal or any other expenses reasonably incurred by them in connection
with investigating or defending any such losses.  Notwithstanding the foregoing,
the Corporation shall not be liable in any such case to the extent that any such
losses result from, arise out of, are based upon, or relate to an untrue
statement or alleged untrue statement, or omission or alleged omission, made in
such registration statement, any such prospectus, preliminary prospectus or
Free-Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Corporation by such Indemnified Party
expressly for use therein or by such Indemnified Party’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Corporation has furnished such Indemnified Party
with a sufficient number of copies of the same.  In connection with an
underwritten offering, the Corporation shall indemnify such underwriters, their
officers and directors, and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Indemnified Parties.

 

(b)   By Each Holder.  In connection with any registration statement in which a
Holder is participating, each such Holder shall furnish to the Corporation in
writing such information and affidavits as the Corporation reasonably requests
for use in connection with any such registration statement or prospectus and, to
the extent permitted by law, shall indemnify the Corporation, its officers,
directors, managers, employees, agents and representatives, and each Person who
controls the Corporation (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses resulting from any untrue or
alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
Holder; provided that the obligation to indemnify shall be individual, not joint
and several, for each Holder and shall be limited to the net amount of
proceeds received by such Holder from the sale of Registrable Securities
pursuant to such registration statement.

 

(c)   Claim Procedure.  Any Person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party.  If such defense is
assumed, the indemnifying party shall not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
shall not be unreasonably withheld, conditioned or delayed).  An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
shall not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a





20

--------------------------------------------------------------------------------

 



conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.  In such instance, the
conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the Holders representing a majority of the Registrable
Securities included in the registration if such Holders are indemnified parties,
at the expense of the indemnifying party.

 

(d)   Contribution.  If the indemnification provided for in this Section 7 is
held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party shall contribute to the amounts
paid or payable by such indemnified party as a result of such loss, claim,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other hand in connection with the statements or omissions which
resulted in such loss, claim, damage, liability or action as well as any other
relevant equitable considerations; provided that the maximum amount of liability
in respect of such contribution shall be limited, in the case of each seller of
Registrable Securities, to an amount equal to the net proceeds actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations.  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(t) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

(e)   Release.  No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.  Notwithstanding anything to the
contrary in this Section 7, an indemnifying party shall not be liable for any
amounts paid in settlement of any loss, claim, damage, liability, or action if
such settlement is effected without the consent of the indemnifying party, such
consent not to be unreasonably withheld, conditioned or delayed.

 

(f)   Non-exclusive Remedy; Survival.  The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement. 





21

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

Section 8.   Underwritten Registrations.

 

(a)   Participation.  No Person may participate in any Public Offering hereunder
which is underwritten unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements
(including, without limitation, pursuant to any over-allotment or “green shoe”
option requested by the underwriters; provided that no Holder shall be required
to sell more than the number of Registrable Securities such Holder has requested
to include) and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.    Each Holder shall execute
and deliver such other agreements as may be reasonably requested by the
Corporation and the lead managing underwriter(s) that are consistent with such
Holder’s obligations under Section 4, Section 5 and this Section 8(a) or that
are necessary to give further effect thereto.  To the extent that any such
agreement is entered into pursuant to, and consistent with, Section 4 and this
Section 8(a), the respective rights and obligations created under such agreement
shall supersede the respective rights and obligations of the Holders, the
Corporation and the underwriters created pursuant to this Section 8(a).

 

(b)   Price and Underwriting Discounts.  In the case of an underwritten Demand
Registration or Underwritten Takedown requested by Holders pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Holders representing a majority of the Registrable Securities
included in such underwritten offering.

 

(c)   Suspended Distributions.  Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the
Corporation of the happening of any event of the kind described in Section
5(a)(vi)(B) or (C), shall immediately discontinue the disposition of its
Registrable Securities pursuant to the registration statement until such
Person’s receipt of the copies of a supplemented or amended prospectus as
contemplated by Section 5(a)(vi).  In the event the Corporation has given any
such notice, the applicable time period set forth in Section 5(a)(iii) during
which a Registration Statement is to remain effective shall be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to this Section 8(c) to and including the date when each
seller of Registrable Securities covered by such registration statement shall
have received the copies of the supplemented or amended prospectus contemplated
by Section 5(a)(vi).

 

Section 9.   Additional Parties; Joinder.  Subject to the prior written consent
of the Majority Holders, the Corporation may require any Person who acquires
Common Stock or rights to acquire Common Stock  from the Corporation after the
date hereof to become a party to this Agreement (each such Person, an
“Additional Investor”) and to succeed to all of the rights and obligations of a
Holder under this Agreement by obtaining an executed joinder to this Agreement
from such Additional Investor in the form of Exhibit A attached hereto (a
“Joinder”). 





22

--------------------------------------------------------------------------------

 



Upon the execution and delivery of a Joinder by such Additional Investor, the
Common Stock of the Corporation acquired by such Additional Investor (the
“Acquired Common”) shall be Registrable Securities to the extent provided
herein, such Additional Investor shall be a Holder under this Agreement with
respect to the Acquired Common, and the Corporation shall add such Additional
Investor’s name and address to the Schedule of Investors and circulate such
information to the parties to this Agreement.

 

Section 10.   Current Public Information.  At all times after the Corporation
has filed a registration statement with the Securities and Exchange Commission
pursuant to the requirements of either the Securities Act or the Exchange Act,
the Corporation shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as any
Holder may reasonably request, all to the extent required to enable such Holders
to sell Registrable Securities pursuant to Rule 144.  Upon request, the
Corporation shall deliver to any Holder a written statement as to whether it has
complied with such requirements.

 

Section 11.   Subsidiary Public Offering.  If, after an initial Public Offering
of the Capital Stock of one of its Subsidiaries, the Corporation distributes
securities of such Subsidiary to its equityholders, then the rights and
obligations of the Corporation pursuant to this Agreement shall apply, mutatis
mutandis, to such Subsidiary, and the Corporation shall cause such Subsidiary to
comply with such Subsidiary’s obligations under this Agreement.

 

Section 12.   Transfer of Registrable Securities.

 

(a)   Restrictions on Transfers.  Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Corporation, (ii)
a transfer by any of Wayzata Opportunities, Wayzata Offshore, Wayzata
Recovery or any of its Affiliates to its respective equityholders, (iii) a
Public Offering, (iv) a sale pursuant to Rule 144 after the completion of the
IPO or (v) a transfer in connection with a sale of the Corporation, prior to
transferring any Registrable Securities to any Person (including, without
limitation, by operation of law), the transferring Holder shall cause the
prospective transferee to execute and deliver to the Corporation a Joinder
agreeing to be bound by the terms of this Agreement.  Any transfer or attempted
transfer of any Registrable Securities in violation of any provision of this
Agreement shall be void, and the Corporation shall not record such transfer on
its books or treat any purported transferee of such Registrable Securities as
the owner thereof for any purpose.

 

(b)   Legend.  Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF JULY 22, 2015, BY AND AMONG THE ISSUER OF SUCH SECURITIES (THE
“CORPORATION”) AND CERTAIN OF THE CORPORATION’S STOCKHOLDERS, AS AMENDED FROM
TIME TO TIME.  A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT





23

--------------------------------------------------------------------------------

 



WILL BE FURNISHED WITHOUT CHARGE BY THE CORPORATION TO THE HOLDER HEREOF UPON
WRITTEN REQUEST.”

 

The Corporation shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof.  The legend set forth above
shall be removed from the certificates evidencing any securities that have
ceased to be Registrable Securities.

 

Section 13.   MNPI Provisions.

 

(a)   Each Holder acknowledges that (i) the provisions of this Agreement that
require communications by the Corporation or other Holders to such Holder may
result in such Holder and its Representatives acquiring MNPI (which may include,
solely by way of illustration, the fact that an offering of the Corporation’s
securities is pending or the number of Corporation securities or the identity of
the selling Holders), and (ii) there is no limitation on the duration of time
that such Holder and its Representatives may be in possession of MNPI and no
requirement that the Company or other Holders make any public disclosure to
cause such information to cease to be MNPI; provided that the Corporation will
use commercially reasonable efforts to promptly notify each Holder if any
proposed Registration or offering for which a notice has been delivered pursuant
to this Agreement has been terminated or aborted.

 

(b)   Each Holder agrees that it will maintain the confidentiality of such MNPI
and, to the extent such Holder is not a natural person, such confidential
treatment shall be in accordance with procedures adopted by it in good faith to
protect confidential information of third parties delivered to such Holder
(“Policies”);  provided that a holder may deliver or disclose MNPI to (i) its
directors, officers, employees, agents, attorneys, affiliates and financial and
other advisors (collectively, the “Representatives”), but solely to the extent
such disclosure reasonably relates to its evaluation of exercise of its rights
under this Agreement and the sale of any Registrable Securities in connection
with the subject of the notice, (ii) any federal or state regulatory authority
having jurisdiction over such Holder, (iii) any Person if necessary to effect
compliance with any law, rule, regulation or order applicable to such Holder,
(iv) in response to any subpoena or other legal process, or (v) in connection
with any litigation to which such Holder is a party; provided further, that in
the case of clause (i), the recipients of such MNPI are subject to the Policies
or agree to hold confidential the MNPI in a manner substantially consistent with
the terms of Section 13 and that in the case of clauses (ii) through (v), such
disclosure is required by law and you promptly notify the Corporation of such
disclosure to the extent such Holder is legally permitted to give such notice.

 

(c)   Each Holder, by its execution of a counterpart to this agreement or of a
Joinder, hereby (i) acknowledges that it is aware that the U.S. securities laws
prohibit any person who has MNPI about a company from purchasing or selling,
directly or indirectly, securities of such company (including entering into
hedge transactions involving such securities), or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities, and
(ii) agrees that it will not use or permit any third party to use, and that it
will use its reasonable best efforts to assure that none of its representatives
will use or permit any third party to use, any MNPI the Corporation provides in
contravention of the U.S. securities laws and you will cease trading in the
Company’s securities while in possession of material non-public information.





24

--------------------------------------------------------------------------------

 



(d)   Each Holder shall have the right, at any time and from time to time, to
elect to not receive any notice that the Corporation or any other Holders
otherwise are required to deliver pursuant to this Agreement by delivering to
the Corporation a written statement signed by such Holder that it does not want
to receive any notices hereunder (an “Opt-Out Request”); in which case and
notwithstanding anything to the contrary in this Agreement the Corporation and
other Holders shall not be required to, and shall not, deliver any notice or
other information required to be provided to Holders hereunder to the extent
that the Corporation or such other Holders reasonably expect would result in a
Holder acquiring MNPI.  An Opt-Out Request may state a date on which it expires
or, if no such date is specified, shall remain in effect indefinitely.  A Holder
who previously has given the Corporation an Opt-Out Request may revoke such
request at any time, and there shall be no limit on the ability of a Holder to
issue and revoke subsequent Opt-Out Requests; provided that each Holder shall
use commercially reasonable efforts to minimize the administrative burden on the
Corporation arising in connection with any such Opt-Out Requests.

 

Section 14.   General Provisions.

 

(a)   Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Corporation and the Majority Holders;  provided
that no such amendment, modification or waiver that would materially and
adversely affect a Holder in a manner materially different than any other Holder
(provided that the accession by Additional Investors to this Agreement pursuant
to Section 9 shall not be deemed to adversely affect any Holder), shall be
effective against such Holder without the consent of such Holder that is
materially and adversely affected thereby.  The failure or delay of any Person
to enforce any of the provisions of this Agreement shall in no way be construed
as a waiver of such provisions and shall not affect the right of such Person
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.  A waiver or consent to or of any breach or default by any
Person in the performance by that Person of his, her or its obligations under
this Agreement shall not be deemed to be a consent or waiver to or of any other
breach or default in the performance by that Person of the same or any other
obligations of that Person under this Agreement.

 

(b)   Remedies.  The parties to this Agreement shall be entitled to enforce
their rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor.  The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

(c)   Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of





25

--------------------------------------------------------------------------------

 



this Agreement in such jurisdiction or in any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such prohibited, invalid, illegal or unenforceable provision had never been
contained herein.

 

(d)   Entire Agreement.  Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(e)   Successors and Assigns.  This Agreement shall bind and inure to the
benefit and be enforceable by the Corporation and its successors and assigns and
the Holders and their respective successors and assigns (whether so expressed or
not).  In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit Holders are also for the
benefit of, and enforceable by, any subsequent or successor Holder.

 

(f)   Notices.  Any notice, demand or other communication to be given under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient, (ii)
when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient but; if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested.  Such notices,
demands and other communications shall be sent to the Corporation at the address
specified below and to any Holder or to any other party subject to this
Agreement at such address as indicated on the Schedule of Investors (or in the
case of any Other Holder, at the address of such Person on file with the
Company), or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.  Any
party may change such party’s address for receipt of notice by providing prior
written notice of the change to the sending party as provided herein.  The
Corporation’s address is:

 

MCBC Holdings, Inc.
100 Cherokee Cove Drive

Vonore, TN 37885
Attn: Chief Financial Officer
Facsimile: (423) 884-2222

 

With a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn: Dennis D. Lamont, Esq.
Facsimile: (212) 751-4864

 

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.





26

--------------------------------------------------------------------------------

 



(g)   Business Days.  If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the business day immediately following Business
Day.

 

(h)   Governing Law.  The corporate law of the State of Delaware shall govern
all issues and questions concerning the relative rights of the Corporation and
its stockholders.  All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

(i)   MUTUAL WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(j)   CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.  REGISTERED MAIL TO SUCH
PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS
FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS
SUBMITTED TO JURISDICTION IN THIS PARAGRAPH.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY
FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(k)   No Recourse.  Notwithstanding anything to the contrary in this Agreement,
the Corporation and each Holder agrees and acknowledges that no recourse under
this Agreement or any documents or instruments delivered in connection with this
Agreement, shall be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or of any Affiliate
or assignee thereof, whether by the enforcement of any assessment or





27

--------------------------------------------------------------------------------

 



by any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future officer, agent or employee of any Holder or
any current or future member of any Holder or any current or future director,
officer, employee, partner or member of any Holder or of any Affiliate or
assignee thereof, as such for any obligation of any Holder under this Agreement
or any documents or instruments delivered in connection with this Agreement for
any claim based on, in respect of or by reason of such obligations or their
creation.

 

(l)   Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.  The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

 

(m)   No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(n)   Counterparts.  This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same agreement.

 

(o)   Electronic Delivery.  This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

(p)   Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Holder shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and the transactions contemplated hereby.

 

(q)   No Inconsistent Agreements.  The Corporation shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

 

* * * * *





28

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

MCBC HOLDINGS, INC.

 

 

 

 

 

 

 

By: 

/s/ Terry McNew

 

Name:

Terry McNew

 

Its:

President/CEO

 

 

 

 

 

WAYZATA OPPORTUNITIES FUND II, L.P.

 

 

 

By:

WOF II GP, LP, its General Partner

 

 

 

By:

WOF II GP, LLC, its General Partner

 

 

 

 

 

By:

/s/ Mary I. Burns

 

Name:

Mary I. Burns

 

Title:

Authorized Signatory

 

 

 

Address:

 

c/o Wayzata Investment Partners

 

LLC701 East Lake Street Suite 300

 

Wayzata, Minnesota 55391

 

 

 

 

 

WAYZATA OPPORTUNITIES FUND OFFSHORE II, L.P.

 

 

 

By:

Wayzata Offshore GP II, LLC, its General Partner

 

 

 

By:

/s/ Mary I. Burns

 

Name:

Mary I. Burns

 

Title:

Authorized Signatory

 

 

 

Address:

 

c/o Wayzata Investment Partners LLC

 

701 East Lake Street Suite 300

 

Wayzata, Minnesota 55391

 





29

--------------------------------------------------------------------------------

 



 

WAYZATA RECOVERY FUND, LLC

 

 

 

By:

Wayzata Investment Partners LLC, its Manager

 

 

 

By:

/s/ Mary I. Burns

 

Name:

Mary I. Burns

 

Title:

Authorized Signatory

 

 

 

Address:

 

c/o Wayzata Investment Partners LLC

 

701 East Lake Street Suite 300

 

Wayzata, Minnesota 55391

 





30

--------------------------------------------------------------------------------

 



 

Terry McNew

 

 

 

By: /s/ Terry McNew

 

 

 

Timothy M. Oxley

 

 

 

By: /s/ Timothy M. Oxley

 

 

 

Shane Chittum

 

 

 

By: /s/ Shane Chittum





31

--------------------------------------------------------------------------------

 



SCHEDULE OF INVESTORS

 

Wayzata Funds

 

Wayzata Opportunities Fund II, L.P.

c/o Wayzata Investment Partners LLC

701 East Lake Street, Suite 300

Wayzata, Minnesota 55391

Attn: Ray Wallander

Fax: (952) 345-8901

 

Wayzata Opportunities Fund Offshore II, L.P.

c/o Wayzata Investment Partners LLC

701 East Lake Street, Suite 300

Wayzata, Minnesota 55391

Attn: Ray Wallander

Fax: (952) 345-8901

 

Wayzata Recovery Fund, LLC

c/o Wayzata Investment Partners LLC

701 East Lake Street, Suite 300

Wayzata, Minnesota 55391

Attn: Ray Wallander

Fax: (952) 345-8901

 

Other Holders

 

Terry McNew

 

Timothy M. Oxley

 

Shane Chittum

 

* * *





32

--------------------------------------------------------------------------------

 



EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of           , 2015 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among MCBC Holdings,
Inc., a Delaware corporation (the “Corporation”), and the other person named as
parties therein.

 

By executing and delivering this Joinder to the Corporation,  and upon
acceptance hereof by the Corporation upon the execution of a counterpart hereof,
the undersigned hereby agrees to become a party to, to be bound by, and to
comply with the provisions of the Registration Rights Agreement as a Holder of
Registrable Securities in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement, and the undersigned’s shares of
Common Stock shall be included as Registrable Securities under the Registration
Rights Agreement to the extent provided therein.  The Corporation is directed to
add the address below the undersigned’s signature on this Joinder to the
Schedule of Investors attached to the Registration Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
__________ day of __________, 20__.

 

 

 

Signature of Stockholder

 

 

 

 

 

 

 

Print Name of Stockholder

 

 

 

Its:

 

 

 

Address:

 

 

 

 

 

 

 

Agreed and Accepted as of
____________, 20__

 

MCBC Holdings, Inc.

 

By:

 

 

Name:

 

Its:

 

 



33

--------------------------------------------------------------------------------